Sherwood, J.
— I. Action on a contract for services rendered as clerk of defendants, and the simple issue presented by the pleadings was whether such a contract was made. There was evidence on this point pro and con. and the jury brought in a verdict for the defendants.
What the instructions were, we are not informed, and so cannot pass upon the propriety of their being given or refused. Our rule 15 requires that the appellant or plaintiffs in error make out “an abstract or abridgment of the record in said cause, setting forth so much thereof as is necessary to a full understanding of all questions presented to this court for its decision.” The instructions are not copied in appellant’s abstract, nor is their substance given. The object of our rule is to avoid the necessity of recurring to the record in order to discover whether error has been committed. Under that rule, the abstract stands, and was intended to stand as a substitute for, and in lieu of the record, and we will not examine the latter, but rely upon the former, and upon that decide the cause. Long v. Long, 96 Mo. 180 ; Manufacturers' Saving Bank v. Big Muddy Iron Co., 97 Mo. 38 ; Flannery v. Railroad, 97 Mo. 192; Jayne v. Wine, ante, p. 404.
*666II. As to the evidence offered of the report of the referee in order to show what one of the defendants swore on a former occasion and in another cause, such evidence is so clearly hearsay, as to require no further comment. We affirm the judgment.
All concur except Ray, C. J., absent.